Title: From George Washington to Robert Cary & Company, 5 December 1773
From: Washington, George
To: Robert Cary & Company



Gentn
Williamsburg Decr 5th 1773

In a Letter of the 10th Ulto I inform’d you of a purchase I had in contemplation. I have now made it, & have drawn the following Bills upon you, which please to pay & place to the Acct of Mr Custis, for whose benefit the Lands are bought—viz.


To Peyton Randolph John Page & Charles Carter Esqrs.
£3679.5
4th
Decr
1773.


To Edwd Charlton
350  
Do
Do
Do


To Benjn Walker Esqr.
100  
3
Do
Do


 Ditto
100  
4
Do
Do


 Ditto
100  
5
Do
Do


To Mrs Margaret Hunter
100  
4
Do
Do


I have no doubt of the above Bills meeting with due honour—& having nothing further to add at this time shall conclude Gentn Yr Most Hble Servt

Go: Washington

